Citation Nr: 1800667	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left lower extremity peripheral neuropathy, to include as due to cold weather injury, or secondary to service-connected disabilities.

2. Entitlement to service connection for a right lower extremity peripheral neuropathy, to include as due to cold weather injury, or secondary to service-connected disabilities.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Patricia Servaes, Agent



ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1. Peripheral neuropathy of the left upper extremity is not etiologically related to the Veteran's active service, to include any cold injury sustained in such, and was not manifest to a compensable degree within one year of his separation from active service.

2. Peripheral neuropathy of the right upper extremity is not etiologically related to the Veteran's active service, to include any cold injury sustained in such, and was not manifest to a compensable degree within one year of his separation from active service.

3. An acquired psychiatric disability is not etiologically related to the Veteran's active service, and a psychosis was not manifest to a compensable degree within one year of his separation from active service.


CONCLUSIONS OF LAW

1. A neurological disability of the left lower extremity was not incurred in or aggravated by active service, and the incurrence or aggravation of an organic disease of the nervous system may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. A neurological disability of the right lower extremity was not incurred in or aggravated by active service, and the incurrence or aggravation of an organic disease of the nervous system may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has bilateral lower extremity peripheral neuropathy that is related to active service, to include a cold injury sustained therein. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Entitlement to Service Connection for Bilateral Lower Extremity Neuropathy

The Veteran asserts that he has bilateral lower extremity neuropathies due to residuals from frostbite he suffered while on active duty; or, alternatively that it is due to his diabetes mellitus, type II (DM).

At the outset, the Board notes that the Veteran is not currently service-connected for any disability, including DM.  Therefore, service connection on a secondary basis will not be considered as it is not warranted in this case.

The Veteran's service treatment records (STRs) are unavailable because they were destroyed in the 1973 accidental fire at the National Personnel Records Center (NPRC).  The Board acknowledges that when service treatment records are lost or missing, as is the case here, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing, Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In a January 2015 statement, the Veteran reported that he was exposed to extreme temperatures without shelter while serving in Austria in March 1955.  He stated that following his exposure, he felt burning in his feet and experienced numbness in his toes.  He reported that the military medical providers diagnosed frostbite.  In a subsequent statement, the Veteran reported that he continued to have loss of sensation in his feet and was limited to walking short distances.

In a separate January 2015 statement, the Veteran's fellow service member, R.M., stated that he served with the Veteran in Austria in March 1955.  He confirmed that they were provided minimal shelter and were often forced to sleep in the back of military vehicles.  He reported that following their exposure to the cold, the Veteran reported burning and pain in his feet and trouble walking.  R.M. relayed that the Veteran received a diagnosis of frostbite from both the military medical providers.

As noted, the Veteran's service records are not available for review.  As such, the Veteran is competent to report things he had firsthand knowledge of during service, to include injuries sustained and medical treatment sought.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Therefore, the Board concedes that the cold injury occurred as described, especially given the corroborating statement provided by R.M.

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with bilateral lower extremity peripheral neuropathy.  In May 2014 and March 2015, it was noted by the Veteran's VA Medical Center treatment provider that his peripheral neuropathy was likely the result of his long history of alcohol abuse.  In a March 2015 treatment note, the etiology of the Veteran's lower extremity peripheral neuropathy was noted to be unknown, but it was noted in relation to the Veteran's uncontrolled blood glucose readings.  Regardless, the Board notes that there is no indication from the record that the Veteran's peripheral neuropathy has ever been related to his active service, to specifically include any cold injury sustained during such service.  

While the Veteran is competent to report observable symptoms of cold injury, he is not competent to provide a diagnosis of a current disability or provide an opinion linking diagnosed peripheral neuropathy to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

Rather, in this case, it is clear from the record that the Veteran's current diagnoses of lower extremity peripheral neuropathy have been linked to the Veteran's history of alcohol abuse and his nonservice-connected DM.  There is no evidence of record indicating that the Veteran's current diagnoses have been linked to a potential cold injury sustained in active service.  Further, the Veteran has not provided any competent medical evidence even suggesting such a link.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral lower extremity peripheral neuropathy is not warranted.  38 U.S.C. § 5107(b) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left lower extremity peripheral neuropathy is denied.

Entitlement to service connection for a right lower extremity peripheral neuropathy is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran has reported that he has PTSD as a result of the fact that he feared for his life during the periods of extreme cold when they were forced to sleep outside; and, that he felt unable to defend himself from other soldiers who claimed they would loot from any deceased.  He stated that as a result of those experiences, he has experienced mental health symptoms since his time in active service.  

The Veteran's spouse has submitted statements indicating that the Veteran has in fact experienced mental health symptoms for quite some time.  

A review of the medical evidence of record shows that the Veteran has sought treatment for various disabilities at the VA Medical Center.  A review of those treatment notes of record show that he has reported mental health symptoms.  

In light of the Veteran's reported in-service stressor and the evidence of record showing that the Veteran experiences mental health symptoms; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current present psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on an examination of the Veteran and a review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim.  Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently present psychiatric disability is etiologically related to the Veteran's active service, to include his statements regarding his fears during extreme cold weather.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.  

4.  Then, readjudicate the remaining issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


